 CONTINENTAL MANUFACTURING CORP.255was then that the decision to discharge him for these reasons was crystallized. I donot receive in these circumstances even partial motivation for the decision to dis-charge Townsend for his union sympathies and activities. I find that the decisionfor this action was based exclusively on Skinner's conclusion that Townsend wasan incorrigible complainer who would always tangle with managerial authority andwhose continued presence in the plant for this reason alone was undesirable.I find, in accord with Townsend's unrefuted testimony, that Foreman Bass andRay had asked Townsend how many signed union cards he had obtained fromemployees and when the Union would hold its next meeting. Ordinarily a supervisor'sinquiry ofan employee concerning his organizing activities is an unwarranted intru-sion upon his right of privacy in these affairs and tends to coerce the employee inthe exercise of his statutorily protected right to engage in union activities. I donot believe the interrogation of Townsend as to his activities or of the time of theUnion's meeting tended to coerce employees.Townsend was too openhanded anddefiant about his unionism to impute coercive tendencies to inquiries of him abouthis activities.I doubt whether Townsend or any employee familiar with the fore-going interrogation would have regarded Bass' and Ray's questions about his cardsolicitations as anything more than banter or harmless crossfire between obvious rivalsin the contest over unionization. I shall recommend dismissal of the allegations thatTownsend's layoff and discharge were violative of Section 8(a)(3) of the Act andthat the interrogation of him concerning his union activities was independently,violative of Section 8(a) (1) of the Act.I further find that in connection with Townsend's interrogation by Bass concerningcard solicitations he was encouraged to notify the Respondent that he would with-draw from the Union and that Bass at the same time indicated his employment statuswould otherwise be imperilled by telling Townsend of his need for him.As thecarefully detailed complaint does not allege this threat to be unlawful and becausethe General Counsel's brief does not make any contention regarding it, I make nofindingthat the Respondent by Bass' threat violated the Act.CONCLUSIONS OF LAW1.Murray Ohio Manufacturing Company, Lawrenceburg, Tennessee, is anemployer engaged in interstate commerce within the meaning of Section 2(6) and(7) of the Act.2. International Union, United Automobile, Aerospace and Agricultural Imple-ment Workers of America, AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.3.The allegations of the complaint that the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(3) and (1)of the Act have not been sustained.RECOMMENDED ORDERIt is recommended that the complaint be dismissed in its entirety.Continental Manufacturing Corp.andAurea E. Ramirez.CaseNo. 24-CA-1876.October 19, 1965DECISION AND ORDEROn March 22, 1965, Trial Examiner Eugene E. Dixon issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a brief in support thereof.155 NLRB No. 26. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds no prejudicial error was committed. The rul-ings are hereby affirmed.The Board has considered the Trial Exam-iner'sDecision, the exceptions and brief, and the entire record in thecase,and finds merit in certain of the Respondent's exceptions. Accord-ingly, the Board adopts the Trial Examiner's findings, conclusions, andrecommendations only to the extent consistent with our Decision andOrder.The Trial Examiner found, as alleged in the complaint, that theRespondent discharged employee Aurea Ramirez, in violation of Sec-tion 8(a) (1) of the Act, because she had engaged in a protected andconcerted activity.The Respondent is engaged in the manufacture, sale, and distribu-tion of dresses at Mayaguez, Puerto Rico. The International LadiesGarment Workers Union of America represents its employees.On October 3, 1963, just before quitting time, Plant Manager Mon-talvo held a meeting of the female employees during which she com-plained of the dangerous and dirty condition of their washroom. Sheaccusedthem of being animals and warned them that until the wash-room was cleanand safe it would be closed.'However, she did say thatthe washroom key would be conveniently located for use if emergen-cies arose.By 9 o'clock the next morning, the washroom had beencleaned and opened?Employees Ramirez and Rodriguez, who had attended the meetingof October 3, felt hurt by Montalvo's remarks and agreed that theywould watch the employees using the ladies' room to determine who,among the employees, was responsible for dirtying the room.Duringthe next 4 days, either Ramirez or Rodriguez would leave her workpost several times each day without permission to check on the condi-tion of the restroom after employees had used it.Montalvo, as well asUnion Agent Pagan, warned them against this spying on other employ-ees.On the morning of October 8, Montalvo called the two girls intoher office, repeated her warning against spying on the girls using therestroom, and threatened to contact the Union to have them punished.Later that morning, after Ramirez and Rodriguez had returned totheir jobs, Ramirez stopped DeSantis, an owner of Respondent, andhanded her the letter set out in full in the Trial Examiner's Decision.'An employee had reported to Montalvo that she had slipped and almost injured her-self on the wet washroom floor.2 The Trial Examiner found that Respondent's janitor was absent for 3 days prior toOctober 3, 1963.The record indicates that he was present on October 1, and the Boardso finds. CONTINENTAL MANUFACTURING CORP.257On the afternoon of the same day, October 8, Montalvo again calledRamirez and Rodriguez to her office together with Union Agent Pagan.Montalvo brought up many complaints against the two women.Finally, Pagan and Montalvo agreed that Ramirez would be suspendedfor a month and Rodriguez fora week.3 Shortly after this, on the sameday, Union Agent Pagan called a meeting of all female employees atwhich DeSantis was present. Pagan asked the employees if they hadcomplaints concerning management of the plant.There was noresponse.After the meeting had ended, and the employees had leftthe plant, DeSantis asked Montalvo for Ramirez' production recordsand timecards.From these she found that 4 months previously Rami-rez had produced a large batch of faulty work which required a con-siderable number of man-hours to correct, and that of a total of 170workdays, Ramirez had been absent 31 days, late 22 days, and had leftearly 19 days.Thereupon, DeSantis directed Montalvo to write a let-ter for her signature discharging Ramirez.The letter, delivered toRamirez on October 9, reads as follows :Due to the fact that you handed me a letter at your machine, uponmy arrival at the plant, you made me understand that you are nothappy working with us. And by saying what you said about yoursuperiors, including myself, that we do not know how to handleour employees and management, you showed disrespect and there-fore, Ave charge you with insubordination.From this act we arecompelled to eliminate you of your services.The complaint alleges that the Respondent violated Section 8 (a) (1)by suspending Ramirez and Rodriguez for their activities in checkingon employees using the restroom, and by discharging Ramirez forwriting the letter which she handed to DeSantis. The Trial Examinerfound the suspensions were the direct result of the employees' continu-ing against orders to leave their work for the purpose of checking theuse of the restroom and thus did not violate the Act.However, hefound that the discharge of Ramirez was because of the letter she hadwritten and violated 8 (a) (1).We do not agree with the latter findingof the Trial Examiner.The letter, which was directed only to the Respondent, was preparedand signed by Ramirez acting alone. She did not consult with Rodri-guez, any other employee, or the Union about the grievances thereinstated or her intention of sending the letter to DeSantis.There is noevidence that the criticisms in the letter reflected the views of otheremployees, nor is there evidence that the letter was intended to enlistthe support of other employees.This letter received no support fromunion representatives.We disagree with the Trial Examiner's find-3Rodriguez'suspension never went into effect. It was revoked by DeSantis at therequest of Montalvo. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDing that the letter was merely an extension of the concerted efforts ofRamirez and Rodriguez to find the employees responsible for the filthycondition of the restroom.As stated above, Ramirez did not consultwith Rodriguez about writing the letter.The two women's spyingactivities were directed at their fellow employees and did not constitutea complaint against Montalvo; whereas the letter criticized Montalvofor the restroom incident.Under all the circumstances, we find, con-trary to the Trial Examiner, that Ramirez' letter to DeSantis was nota protected concerted activity.Accordingly, Ramirez' discharge inpart for writing the letter was not a violation of Section 8 (a) (1).Weshall therefore dismiss the complaint 4MEMBER BROWN, concurring: I concur in the result.*The Trial Examiner found that Respondent's failure to repudiate Union Agent Pagan'sstatement, at the meeting of employees on October 8, that DeSantis would close the plantif there were too many complaints, was a violation of Section 8(a) (1). In view of theisolated nature of this remark, the contradictory state of the record as to what wasactually said, and the failure of the General Counsel to include such an allegation in thecomplaint, we do not adopt this finding of the Trial Examiner.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136), herein called the Act, was heard before Trial Exam-iner Eugene E. Dixon at Santurce, Puerto Rico, on various dates from August 24through September 3, 1964.The complaint dated March 16, 1964, as amended atthe hearing and based upon charges filed and served January 29 and March 16, 1964,was issued by the Regional Director for Region 24 (Puerto Rico) on behalf of theGeneral Counsel of the National Labor Relations Board, herein called the GeneralCounsel and the Board. It alleged that Continental Manufacturing Corp., hereincalled the Respondent, had engaged in and was engaging in unfair labor practices byinterfering with, restraining, and coercing its employees in certain specified respectsincluding the discharge of Aurea E. Ramirez because of her activities related to thevoicing of a grievance of Respondent's employees concerning work conditions all inviolation of Section 8 (a) (1) of the Act.In its duly filed answer Respondent denied the commission of any unfair practices.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.RESPONDENT'S BUSINESSAt all times material herein the Respondent has been a corporation duly organizedunder and existing by virtue of the laws of the Commonwealth of Puerto Rico, withits principal office and place of business located in the city of Mayaguez, Puerto Rico,where it is engaged in the manufacture, sale, and distribution of ladies' garments. Inthe course and conduct of its business operations at Mayaguez, Respondent annuallyreceives gross revenues in excess of $50,000 from cutting and sewing services renderedto business enterprises located outside the Commonwealth of Puerto Rico, whichenterprises are engaged in interstate commerce, and annually causes goods and mate-rials valued in excess of $50,000 to be transferred and delivered from its place ofbusiness directly to points located in the States of the United States.At all timesmaterial Respondent has been an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONInternational Ladies' GarmentWorkers Union, AFL-CIO,at all times materialherein has been a labor organization within the meaning of Section2(5) of the Act. CONTINENTAL MANUFACTURING CORP.III.THE UNFAIR LABOR PRACTICES259This case involves the suspension on October 8 and the discharge on October 9,1963, of Aurea Ramirez, one of Respondent's then approximately 40 female employ-ees.General Counsel contends that Ramirez was suspended and then dischargedfor protesting a grievance to Respondent on behalf of herself and her fellowemployees regarding working conditions in Respondent's plant; that both the sus-pension and the discharge interfered with Ramirez' right to engage in concertedactivity guaranteed in Section 7 of the Act and thus violated Section 8(a)(1) ofthe Act.Respondent contends that Ramirez acted not in concert with other employees butonly individually and for herself, indeed, contrary to the dictates and desires of theother employees; that her actions thus were not protected under Section 7 of theAct and that in any event she was not suspended or discharged for any concertedactivity but for legal and sufficient cause.The action here centers on circumstances regarding the condition and use of thewomen's toilet facilities in the plant particularly between the dates of October 3 and 8,1963.1At the time in question, Respondent's employees, including Ramirez, wererepresentedby theInternationalLadies' Garment Workers Union, AFL-CIO. AliciaPagan was the Union's business representative and usually visited the plant on Mon-day.Magdalena Arroyo, a machine operator, was the Union's representative amongthe employees, known as the chairlady. She had been elected to this position by theemployees, having run against Ramirez for the office and having won by a vote of38 to 4.The credited testimony, much of which is undenied or uncontroverted, shows thefollowing:For sometime prior to October 3, Respondent had a regular janitor(whose duty it was to clean the women's restroom every morning) and who becauseof some physical infirmity was frequently absent from work.When such absencesoccurred it was necessary to have someone replace him since if he was not replacedthere was no one to clean the restroom. For at least 3 days prior to October 3 theregular janitor had been absent and, according to the testimony of Plant ManagerDalilaMontalvo, she found it necessary "to look for a substitute."Whether or notthe substitute had been secured before October 3 does not appear but it is clear thatby late afternoon of that day the women's restroom was in a messy and dirty condi-tion.Just before quitting time, having learned from one of the employees that shehad slipped and almost fallen in the restroom because of the wet condition of thefloor,Montalvo called the women together and told them of this and that becauseof it she was going to lock the restroom for the remainder of the day to forestallthe chance of an accident therein.2 She further berated the employees for the condi-tion of the restroom telling them that they "were indecent, dirty and such pigs tohave that bathroom looking so dirty and that as (they) acted as animals she wasgoing to leave the bathroom locked up at 5 o'clock so that the next day (they) wouldhave to take care of (their) needs in the field like the animals, because that waswhat (they) deserved, inasmuch as (they) were acting as such." 3The following morning both the regular janitor and the substitute reported forwork and by 9 o'clock the ladies' restroom had been cleaned and was open for usethe remainder of the day .4According to the testimony of Miriam Padilla De Rodriguez (who was called as awitness by the General Counsel) as a result of Montalvo's "excited" comments tothe employees about the condition of the restroom and the blanket indictment she1There is little dispute as to what happened in this connection.In addition to thismatter there is considerable conflicting testimony regarding whether or not grievancesexisted between the employees and Respondent as regards the operating efficiency ofRespondent'smachines and their repair or lack thereof and the part played by Ramirezas spokesman for the employees in this or zany other respect. Because the matter involvingthe toilet facilities is clearly dispositive of this phase of the case I do not consider thisother evidence.2 She also told them that In case of emergency the restroom could be used,the keybeing available on a peg near the restroom door where she had placed it.3 This was Ramirez' testimony.Montalvo did not deny this and admitted in her testi-mony that she accused the employees of "keeping the bathroom as if they were ani-mals . . .She also testified that on several previous occasions she had similarly"called their attention as to the manner inwhich theywere keeping or maintaining thebathrooms."41f necessary the men's room(which was used by only two men)was available to thewomen in case of an emergency.212-809-66-vol. 155-18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad made that had "hurt" them, she and Ramirez had talked it over and "agreed"that they would watch who was using the ladies' room to determine who was creatingthe condition that had caused them all to be branded as "pigs" and "unclean." Tothis end they took it upon themselves to check the restroom when it was used bythe other employees.From October 4 to 8,8 according to Rodriguez, "sometimes" or "about two orthree times a day" she would leave her work without permission so as to follow anemployee into the restroom for the purpose of finding out "who were the ones whowere dirtying up the place." She also jotted down the names and kept a list of thosewho went into the restroom.Whether or not Ramirez also was keeping a list ofthose using the restroom Rodriguez could not say,6 but she did testify that Ramirezalso left her work for the purpose of checking the condition in which employees wereleaving the restroom after having used it.7Rodriguez admitted that she had been warned by Montalvo "to desist from suchtactics" and that despite this admonition she "persisted" in them until October 8.Atthat time, according to Rodriguez' further testimony, it was "possible" that both sheand Ramirez were warned by Union Agent Pagan that if they "continued spying onthe girls in the toilet" they would be suspended.In her testimony Ramirez not only denied having participated in this surveillanceof the restroom but also denied having been reprimanded or warned about it untilOctober 8 when she and Rodriguez were called into the office. Ramirez' testimonythat she did not engage in the restroom checking as such is not credited and I findthat she did.8 I also find that she was warned by Montalvo about it before October 8.On October 7 when Pagan came to the plant (presumably for her regular Mondayvisit)Ramirez told Pagan,Look, Alicia, this happened..And I told her everything concerning theinsulting wordsMiss Dalila had said to us, I told her about the reprisal shehad taken by locking up the bathroom, and I told her that if I or any of thegirls had called the Health Department she had to understand that Miss Dalilawas going to have a bad time.Pagan told Ramirez that she was going to talk to Montalvo about the matter "sothat that won't happen again" but also told her to "please keep quiet and don't sayanything else." 9The first thing in the morning the following day, October 8, Rodriguez and Ramirezwere called to the office by Montalvo.There Montalvo warned them about spyingon the girls going to the restroom.According to Montalvo's further testimonythat all of them would not be blamed...." That considerably more was covered atthis time is apparent from Rodriguez' undenied and credited testimony that the dis-cussion lasted almost an hour.According to Rodriguez's testimony, Montalvo toldthem that they "were always protesting and causing her problems that she was goingto callMr. Schoen, the union representative, so that he would discharge (them)from the factory."About this matter Ramirez testified as follows:the greeting that she gave us was that since we were problem employees,because we would protest directly to the union and we were the ones who daredto speak up when there were meetings about the protests, well, she did not want6Actually, the period of time involved was Friday, October 4, and Monday, October 7.6 Apparently she did not.Montalvo testified in substance that only Rodriguez had re-corded thenamesbut that Ramirez had discussed them with Rodriguez. I have no doubtthat they did discuss them but there is no indication how Montalvo knew about it.TAccording to Montalvo's testimony she had warned both Rodriguez and Ramirez "sev-eral times" during Friday, October 4, and Monday, October 7, about this until she "wasforced to summon them to the office" on October 8. There she told them that "if theycontinued spying on the girls . . . [she] would be forced to punish them or . . . to callMr Schoen [regional director of the Union] and let him take care of them."s It appears from Chairlady Arroyo'sundeniedand credited testimony that on Octo-ber 4 Ramirez had told her that she was "taking down the names of everyone that goesin and usesthe toilet to see who is the pig so that afterwards they will not say I amthe one."Arroyo told her not to do it because she was wasting time at her work andwas going to be reprimanded.P It is clear that the remarks attributed to Pagan here by Ramirez were hearsay andfor that reason I do not rely on them.However, in her testimony Rodriguez corroboratedthat Ramirez had reported to Pagan what Montalvo had said and done about the restroomthe day before. She also testified (and I credit her) that after talking to Ramirez, Paganwent to the office. CONTINENTAL MANUFACTURING CORP.261us there anymore because we did harm to the Company.Then I discussedwith her and told her that I did not believe that was a reason for her not wantingus there because up to that date she had never had any complaint about myproduction and I had never been disrespectful to her but answered her back,and then we went on discussing things and she repeated again that she did notwant me or Miriam Padilla there and that she was going to call Mr. Schoen sohe would fire us because as far as she was concerned it was decided,that shedid not want us there any longer; Miriam and I told her that on several occasionswhen she had had meetings she had expressed herself saying that she was author-ized by the Company and by the Union to fire any person that she thought mightbe doing harm to the Company by protesting and showing dissatisfaction aboutthe orders and the regulations that she was trying to impose upon the factory....Then while we were talking to her I told her that I had noticed that she wouldnot greet me nor look at me, that if she had anything against me to tell meabout it because in that way,by discussing the matter,we could understand eachother, that she could tell me how she felt and if I realized that I had reallyoffended her in some way, although I really never did, perhaps I would decideto quit work or our differences might have ended between she and me, andthen she told me that what she had against me was since a long time and thatshe believed that I was intelligent and that I should know what it was aboutand I told her that I really found that I had never offended her and I did notknow what it could be,that she should be sincere and spill out all that she waskeeping inside and tell me what it was about without leaving anything unsaid.I toldherthose things ... but not in an aggressive tone, just calmly and clearlyand then afterwards she said, "well,go to work and I will settle this withMr. Schoen."The foregoing testimony is largely undenied and I am inclined to believe that itsuite clear that there was no particular rapport between Montalvo and Ramirez andI have no doubt that some mutual recriminations were exchanged on this occasionand that Montalvo undoubtedly documented her complaints and charges againstRamirez.10In any event,the discussion ended when Montalvo told them to go to work andthat she would settle it with Schoen.When they got back to their machines Rodrigueztold Ramirez that she felt so badly she could hardly work and Ramirez urged her tostay at her machine.As they were thus talking DeSantis,one of Respondent'sowners(who had just arrived from the United States),approached them.When shegot to Rodriguez she saw that the employee was crying and asked the floorlady whatwas wrong.She answered that Rodriguez had "problems at home."When DeSantiscame to Ramirez the latter arose, took from her pocket the following letter, handedit to DeSantis,and asked her to read it-Mrs. Santis:I am the mother of a boy of 15 and my parents are elderly and sick and allare dependent upon me alone as I have no husband. I work because I need themoney to maintain my family.My problem is the same as for the majority ofthe other employees.Because of our need of money we have to continue working in the factoryeven when we are treated badly.The majority of the employees are disgusted with the treatment they arereceiving but they are afraid to speak up or complain because they fear thefactory will be closed.Iwish to inform you of some things which I think are bad so that you mayjudge for yourself.For example,the supervisor has her favorites among the employees and over-looks their shortcomings but she is quick to reproach others without good reason.I can tell you of specific instances of the above.Secondly, as there was no janitor for a full week and no one to clean thebathroom which is used by 40 people, Dalila mistakenly compared our bath-room with that one used by only two men and said that we were dirty andindecent and pigs.Then she locked the door and we had to ask for the key touse the bathroom.We believe that the sanitary code of the government will not permit the lock-ing of a bathroom used by so many employees.10 Of thesecharges, more later. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe believe also that it will help if Hilda and Dalila can study a course inPersonnelManagement and Employee Relations so that they can understandbetter how to supervise the operators. Improved supervision will result inhigher production and happier employees.We all want to continue working here with you; please help us to improveour working conditions.Thanks for your attention one of your employees.Aurea RamirezDeSantis read the letter then and there and made some terse comment whichRamirez either did not understand or did not remember.That afternoon about3 o'clock Ramirez and Rodriguez were again told by Montalvo to go to the office,that Union Agent Pagan was there and wanted to talk to them. They were in theoffice for about an hour and a half this time first alone with Pagan and later poinedbyMontalvo.What actually transpired at this point is not particularly clear.Apparently Pagan criticized Ramirez for handing DeSantis the letter."Consideringthe amount of time involved in this discussion it would seem that probably much ofthe same matter that was aired between Montalvo and Ramirez earlier in the daywas gone over again.According to Rodriguez' testimony Montalvo charged that thetwo employees "were protesting so much and causing her so many problems, thatshe had to decide what to do with the two of (them) ... that (they) had protestedabout the toilets although she had placed the key so that it could be used 2 hourslater."She brought up many other complaints and personal matters; "they arguedfor quite some time."Among other things the matter of receiving telephone callsduring lunch hour was discussed.1'Also the two employees were accused of havingwritten anonymous letters of complaint to DeSantis.At any rate, the net result wasan agreement between Pagan and Montalvo that Ramirez would be suspended for amonth and Rodriguez for a week.13Shortly before 5 o'clock that same day a meeting of all the employees was calledatwhich Pagan and DeSantis were present. Pagan apparently did the talking onbehalf of DeSantis.The latter asked for anyone who had any complaints to maketo raise her hand.14No one did. She also stated that "if you tell me which of youare disgusted with the treatment you are receiving, and if there is a basis for that,Iwill definitely rectify the situation."Apparently Pagan also spoke or made somecomments on her own initiative. She told of employees that were being well treatedand were making "good money." According to Rodriguez' undenied and creditedtestimony Pagan also told them "try to settle the (best) they could and not to com-plain too much because the owner would be "displeased" 15 and would close thefactory.Her testimony continued as followsMrs. DeSantis said that we should try to get along with Dalila because she wasa woman and she could be more considerate of us, that if she should bring amanager from the United States that the Americans treated the workers worsethan a woman, more so being Puerto Rican, of our own race.Dalila did not speak at the meeting, it was Mrs DeSantis who said that whatmight happen was that they'd close the factory and move it to New York becausethey had other factories over there and they did not need a factory here.11Ramirez so testified but since Montalvo was not present at the time I sustained anobjection to the testimony on the grounds that it was hearsay.However, Montalvo testi-fied that in her presence Pagan had asked Ramirez why, if she had any complaint againstthe Company or Montalvo, she had not taken it up with the chairlady "because as faras she understood there was no problem at the factory "12Ramirez had a gentleman friend by the name of DuPont who made it a practice ofcalling Ramirez on the telephone at the plant daily (she got a call the day she was dis-charged) thereby tying up the plant telephoneDuPont's wife had come to the plant toprotest about these calls on one occasion.Montalvo had reprimanded Ramirez aboutthese calls several times and had told her the telephone was to be used only in case ofemergencies.The undenied and credited evidence further shows that Ramirez was notthe only one who utilized the company telephone for personal calls;others used it alsoincluding Raquel Ocasio who talked to her boy friend from the plant frequently.13Later that day Rodriguez' suspension was revoked by DeSantis at the request ofMontalvo.14According to Montalvo's credited testimony Pagan "asked all the girls about the treat-ment that Mrs. Ramirez mentioned in her letter.""In her testimony DeSantis stated that Pagan had told the assembled employees "that11they would have to cooperate .. . . CONTINENTAL MANUFACTURING CORP.263According to the testimony of DeSantis, after the meeting was over and Paganhad left the plant DeSantis requested "the production records and timecards of AureaRamirez."From these she found that about 4 months previously Ramirez had pro-duced a large batch of faulty work which had required considerable man-hours ofrepair work to correct. She also found that out of a total of 170 workdays, Ramirezhad been absent 31 or approximately 18 percent, had been late 22 days or approx-imately 13 percent, and had left early 19 days or approximately 11 percent.Whenshe had gone through these records DeSantis directed Montalvo to write a letter forher signature discharging Ramirez. In this connection and in explanation of theaction she informed Montalvo that "because the girl was unhappy and her timingwas very bad and she was unhappy, therefore she just could not do her work rightand the best thing for me to do was to let her go-you cannot keep a person workingif she is not happy and cannot do the work " 16According toMontalvo's testimony it appears that the original purpose ofDeSantis' trip to Puerto Rico at this time was to discharge Montalvo because "onseveral occasions she had received letters similar to the one that Aurea Ramirez haddelivered to her in the factory......On being informed of this by DeSantis, Mon-talvo had told DeSantis that she was disgusted and was resigning. She thereuponturned over the keys of the factory to DeSantis, got her purse, and started to leave.DeSantis detained her at this point and apparently asked her to stay on the jobMontalvo then told DeSantis that she would remain on the job "but on the conditionthat she give Aurea Ramirez a punishment."Montalvo also testified on the basis of a leading question on direct examinationthat prior to her request to DeSantis to "punish" Ramirez, she had advised DeSantisthatRamirez was guilty of rules infractions involving lateness for work, spoilingwork, absenteeism, quitting early, attempting to incite protests against the Companywithout justification, attempting to disrupt peaceful relations between the Companyand the employees, attempting to disrupt relations between the Union and the Com-pany, and leaving her machine without authorization to spy on girls using the rest-room. She also informed DeSantis"about thetelephone calls" involving Ramirez atthe plant 17Pursuant to this meeting with DeSantis and her instructions Ramirezwas discharged the next day being handed the following letter signed by DeSantis:Due to the facts [sic] that you handed me a letter at your machine, upon myarrival at the plant, you made me understand that you are not happy workingwith us.And by saying what you said about your superiors, including myself,that we do not know how to handle our employees and management, you showeddisrespect and therefor, we charge you with insubordination.From this actwe are compelled to eliminate you of your services.ConclusionsIn view of the discussion between Ramirez and Rodriguez about the actionMontalvo took regarding the restroom and the part Rodriguez played in the matter,Respondent's contention that Ramirez was acting solely on her own behalf and thatthere was no concerted activity here is patently erroneous.18Nor is there any doubtthat the matter of the restroom and Montalvo's handling of it clearly involved aworking condition about which the employees' right to voice a concerted grievancewas protected under the Act.The only remaining questions are: (a) whether the suspension of the two employeeson October 8 was for cause or was in retaliation for their having voiced a legalgrievance to their employer; and (b) whether or not the conversion of Ramirez' sus-pension to a discharge on October 9 was because she had given DeSantis the grievanceletter.In connection with (a), while the evidence is not overwhelmingly preponder-ant on the issue either way, I am inclined to believe and find that the suspensionswere the direct result of the employees' continuing against orders to leave their workfor the purpose of checking the use of the restroom and thus did not violate the Act.1° 1lfontalvo testified that she was told to state on the letter that Ramirez was beingdischarged"due to lateness,absenteeism and insubordination against management andseveral other reasons."17Tho only one of the above matters that Montalvo had mentioned in her affidavit tothe Board was the last one regarding the restroom matter.SsRespondent apparently would negate the implication of Rodriguez'cooperation withRamirez by branding her "a co-conspirator."Respondent is mistaken if it believes thatin order to be protected under the Act, action by the employees must be on the basis offormal or majority sanction(Kearney & Trecker Corporation,112 NLRB 1145)or mustnot be taken except through the union representatives(The Ingalls Shipbuilding Corpo-ration, 1431LRB 712). 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs for (b) however, I find that, as clearly indicated in DeSantis' letter, Ramirez wasdischarged because of that letter.That DeSantis also may have taken into considera-tion Ramirez' production and attendance records and the other things advanced byRespondent as reasons for her discharge 19 does not absolve Respondent here.Asstated inRyder Tank Lines, Inc.,135 NLRB 936, 944, "It is now well settled thatwhere an unlawful reason is a motivating cause, the coexistence of separate lawfulreasons do not eliminate the unlawful aspect of the conduct,"N.L R.B. v. WhitinMachine Works,204 F. 2d 883, 885 (C.A.1); N.L.R.B. v. Jamestown Sterling Corp,211 F. 2d 725, 726, (C.A.2); N.L.R.B. v. Great Eastern Color Lithographic Corp.,309 F. 2d 352, 355 (C.A. 2), cert. denied 373 U S. 950. Thus, even though Ramirezmay have been a "dissident and annoying employee," in discharging her for thereason stated by Respondent the Act was violatedDuo-Bed Corp. v. N L.R.B.,337 F. 2d 850 (C.A. 10). Nor can Respondent logically contend that the dischargeof Ramirez was merely a discretionary extension by DeSantis of the legal suspensionfor her restroom surveillance in view of her having rescinded Rodriguez' similarsuspension.I also find that by failing to repudiate or deny to the employees Pagan's statement(made in the presence of DeSantis and Montalvo) that if they made too many com-plaints to the owner she would be displeased and would close the factory, Respondentis chargeable with an additional violation of Section 8(a)(1) of the Act.2° In viewof this finding I deem it unnecessary to determine whether Montalvo made suchthreats on other occasions as she denied in her testimony.However, it is interestingto note in this connection that Montalvo also testified that on occasions when shereprimanded Ramirez for talking in the plant, the latter "would become very furious"about it and "always said that it did not matter to her whether they closed the factorybecause as she knew how to work she would work anywhere."During the hearing the General Counsel amended the complaint to allege thatRespondent had illegally interrogated Rodriguez about what her testimony was goingto be in this matter and offered testimony through Rodriguez which, if credited, wouldsustain the allegation.In her testimony, Montalvo contradicted Rodriguez' versionand claimed that all she had done was ask Rodriguez on whose behalf she was goingto appear at the hearing telling her "that if she came for the company the expenseswould be paid by the company...I creditMontalvo here and find that thisinterrogation did not constitute a violation of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, Iwill recommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent discharged Aurea E. Ramirez for having engagedin activity protected by the Act, I will recommend that the Respondent be orderedto offer her immediate and full reinstatement to her former or substantially equivalentposition, without prejudice to her seniority and other rights and privileges, and makeher whole for any loss of earnings she may have suffered by payment to her of asum of money equal to the amount she normally would have earned as wages fromthe date her rights were interfered with to the date of the offer of reinstatement, lessher net earnings during said period, with backpay computed on a quarterly basis in10 Tn addition to these Indictments of Ramirez, Respondent offered undenied and creditedtestimony of other faults on the part of Ramirez* She talked loud and long at her workcriticizing the Company and Miontalvo and her assistant saying that they "had to getrid of them . . .One employee, Raquel Ocasio, had her work place changed to getaway from her post between Ramirez and Rodriguez for the reason that Ramirez' loudtalking bothered her and because around them "the atmosphere was one of rancor andintrigue" against Montalvo and her helper.According to Montalvo's credited testimony,"on several occasions (she) called (Ramirez') attention for talking out loud and for pro-testmaking, that is to say not protests but things that were not within the law . . . "20Wagnline, Inc.,81 NLRB 511 ;The Russell Manufacturing Co., Incorporated, etal,82 NLRB 1081. CONTINENTAL MANUFACTURING CORP.265the manner established by the Board in F.W.Woolworth Company,90 NLRB 289,291-294,and to include interest as held in IsisPlumbing&Heating Co.,138 NLRB716.However,having found that the 1-month suspension of Ramirez was not inviolation of the Act,it ismy recommendation that the base date from which herbackpay is to be computed be set 30 days after the date of her discharge.I shall also recommend that the Respondent preserve and, upon request, makeavailable to the Board or its agents, payroll and all other records necessary to facilitatethe determination of the amounts due under this recommended remedy.In view of the nature of the unfair labor practices committed,the commission ofsimilar unfair labor practices reasonably may be anticipated.I shall thereforerecommend that the Respondent be ordered to cease and desist from infringing inany other manner upon rights guaranteed to their employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.International Ladies' Garment Workers Union, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.2.ContinentalManufacturing Corp. is engaged in commerce within the meaningof Section 2(6) and(7) of the Act.3.By interfering with, restraining,and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act,Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(1) of the Act4.Said unfair labor practices affect commerce within the meaning of Section 2(6)and (7)of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in the case,and pursuant to Section 10(c) of the National Labor Rela-tions Act,as amended,I recommend that the Respondent,Continental ManufacturingCorp., it officers,agents, successors,and assigns,shall:1.Cease and desist from discharging or threatening reprisals against employeesfor engaging in concerted activities for the purpose of collective bargaining or mutualaid and protection in connection with their wages, hours,or working conditions, andin any other manner interfering with,restraining,or coercing employees in theexercise of their right to engage in concerted activities for such purposes.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Reinstate Aurea E. Ramirez to her former or substantially equivalent posi-tion,without prejudice to her seniority or other rights and privileges,and make herwhole in the manner set forth in the section hereof entitled "The Remedy."(b) Preserve and,upon request,make available to the Board or its agents, forexamination or copying,all payroll records, social security payment records, time-cards, personnel records and reports, and all other records relevant to a determinationof the amount of backpay due under the terms of this Recommended Order.(c)Post at its plant in Mayaguez,Puerto Rico,copies of the attached noticemarked "Appendix." 21Copies of said notice,to be furnished by the RegionalDirector for Region 24, shall,after being duly signed by the Respondent's repre-sentative, be posted by it immediately upon receipt thereof, and be maintained by itfor at least 60 consecutive days thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered byany other material.(d)Notify said Regional Director,inwriting,within 20 days from receipt ofthisDecision what steps Respondent has taken to comply herewith.2221 In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"a Recommended Order of a TrialExaminer"in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals,the words"a Decree of the United States CourtofAppeals,Enforcing an Order" shall be substituted for the words"a Decision andOrder".211n the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,inwriting,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith " 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT interfere with, restrain, or coerce employees in the exercise oftheir right to engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, pertaining to their wages, hours, or work-ing conditions, either by discharging employees for engaging in such activities,threatening reprisals therefor, or in any other manner.WE WILL offer to Aurea E. Ramirez immediate and full reinstatement to herformer or substantially equivalent position, without prejudice to any seniority orother rights and privileges previously enjoyed, and make her whole for anyloss of pay she suffered as a result of our interference with her rights underthe Act.CONTINENTAL MANUFACTURING CORP,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, P.O. Box11007, Fernandez Juncos Station, Santurce, Puerto Rico, Telephone No. 724-7171,if they have any question concerning this notice or compliance with its provisions.St.Louis Printing Pressmen and Assistants Union No. 6, Inc.,affiliated with International Printing Pressmen&AssistantsUnion of North America, AFL-CIOandNordmann PrintingCompany.Case No. 14-CD-172.October 20, 1965DECISION AND ORDERUpon a charge filed on June 15, 1964, by the Nordmann PrintingCompany (herein referred to as the Company), the General Counselof the National Labor Relations Board by the Regional Director forRegion 14, issued a complaint, dated May 10, 1965, against the St. LouisPrinting Pressmen and Assistants Union No. 6, Inc., affiliated with In-ternational Printing Pressmen and Assistants Union of North Amer-ica,AFL-CIO (herein referred to as Respondent), alleging that Re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (b) (4) (i) and (ii)(D) and Section 2 (6) and (7) of the National Labor Relations Act, asamended,On June 15, 1965, copies of the complaint, the charge, anda notice of hearing thereon were duly served upon the Respondent, theCompany, St. Louis Typographical Union No. 8, affiliated with Inter-national Typographical Union, AFL-CIO (ITU herein), and uponSt. Louis Stereotypers Union No. S. affiliated with International Stere-otypers & Electroplaters Union, AFL-CIO (Stereotypers herein).155 NLRB No. 30.